DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final first action on the merits in response to the RCE.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 04-01-2021 has been considered.
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Drawings
The drawings were received on 04-01-2021. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 15, and 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed is: “each subregion having a shape of a rectangle”; claim 1, Ln. 11, claim 15, Ln. 15-16, and claim 20, Ln. 18-19.
Claims 2, 8-14, and 16-19 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1).

REGARDING CLAIM 1, Degen teaches, a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane (Degen: [0012] 73 The glazing according to the invention with an integrated switching device comprises an electrically conductive coating on a pane; [0022] 140 Preferably, an adhesive layer is additionally applied to the electrically conductive coating and a cover pane is applied to the adhesive layer, and the glazing is connected to form a laminated safety glass; [0051] Figures 1 to 3 show a plan view of a cross section and a longitudinal section through an embodiment of a glazing according to the invention (I). An electrically conductive, transparent, heat-reflecting coating (1) with a transparent, conductive silver layer was applied to a windshield (5) of a vehicle.), wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line (Degen: [0016] According to the invention, it is particularly advantageous if the insulation areas have a width of 5 μm to 5 mm and preferably 10 μm to 2 mm. The isolation areas can be formed by removing the coating or by electrical dividing lines running around the insulation area.) and is electrically connectable to a sensor electronics system (Degen: [0027] In a further embodiment of the invention, a signal circuit is connected to supply and evaluation electronics, the contact areas of the electrodes being connected to the supply and evaluation electronics via the signal circuit. [0028] The supply electronics feed in at least one electrical alternating signal in the range of preferably 0.1 MHz to 10 MHz. The evaluation electronics preferably measure changes in the impedance between the electrodes and prepare the further evaluation of the switching process or complete the process by controlling an actuator, circuit breaker or a display device. In a further preferred embodiment of the invention, the signal circuit contains a high-pass filter. Alternating current signals from the evaluation electronics can be separated from the direct current circuit via the high-pass filter. [Claim14] Glazing (I) with integrated switching device according to one of Claims 1 to 13 with an additional signal circuit (1 1) and a supply and Evaluation electronics, where contact areas (2c) (3c) are connected to the supply and evaluation electronics (13) via the signal circuit (1 1)) and has a detection region for contactlessly detecting an object moved by a person in an activation region and a direction of movement thereof (Degen: [0026] In a further preferred embodiment of the invention, the buttons are capacitive buttons. The buttons can, however, also have inductive, thermal or all other sensor functions that are contactless), wherein the subregions are arranged at a coating-free distance from each other corresponding to a width of the dividing line (Degen: [0016] The isolation areas can be formed by removing the coating or by electrical dividing lines running around the insulation area; [0051] The insulation areas (6)), wherein the subregions extend along a longitudinal axis that is parallel to one side of the inner surface (Degen: [FIG. 1(6)(3b)] the subregions extend along a longitudinal axis that is parallel to one side of the inner surface can be observed; Figure 2 depicts subregions (2a, 2b, 3a, 3b) running parallel to one side of the inner surface.), wherein at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface (Degen: [FIG.1(3b, 3c)]  at least one of the subregions has a length along the longitudinal axis that corresponds to a length of said side of the inner surface can be observed.), and wherein the subregions are arranged parallel to one another (Degen: [FIG. 1 (3a, 3b, 3c), 2 (2a, 2b, 3a, 3c)] the subregions are arranged parallel to one another can be observed.).
In this case " all other sensor functions that are contactless" is interpreted as "a detection region for contactlessly detecting an object moved by a person in an activation region and the a direction of movement thereof".
Figure 1 element 6 depicts a divide line where subregions are arranged at a coating free distance corresponding to a width of a dividing line.
Elements 3b and 3c of figure 1 are interpreted as a subregion has a length that corresponds to a side length of the inner surface.
Fig.1 (3a, 3b, 3c), 2 (2a, 2b, 3a, 3c) are interpreted as parallel arranged subregions.
has a shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having a shape of a rectangle.
However, in the same field of endeavor, Boote teaches, “electrode array 29 in more detail” (Boote: [0037] ); wherein the detection region has a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); is implemented in a plurality of linear strip-shaped subregions can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]); each subregion having a shape of a rectangle can be observed (Boote: [FIG. 3a & 3b, 5a & 5b]), for the benefit of overcoming time-consumption, introducing ease of use, preventing film and electrode damage, and preventing short-circuiting (Boote: ¶’s[0011-0014]).
Please note that a mere change in shape, without unexpected results, is generally not considered patentable, as such is of ordinary level of skill in the art, and well known in the art (e.g., see (US 20170034875 A1) [fig. 2a(11)], [0122] fig. 2a depicts an alternative embodiment of the pane 100...the switch region 10 comprises a contact region 11, which is implemented approx. square (note that all squares are rectangles); [0019] the contact region can, in principle, have any shape...particularly suitable contact regions are implemented circular, elliptical, or drop-shaped. alternatively, angular shapes are possible, for example, triangles, squares, rectangles, trapezoids, or other types of quadrangles or polygons of a higher order.
Additionally or alternatively, Liu (US 20090283340 A1) also teaches: [0018] with reference to the drawings and in particular to FIG. 1, which illustrates a schematic plan view of a touch control device constructed in accordance with a first embodiment of the present invention, the touch control device in accordance with the present invention, generally designated at 100, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an integrated glazing disclosed by Degen to include rectangles taught by Boote. One of ordinary skill in the art would have been motivated to make this modification in order to overcome time-consumption, introduce ease of use, prevent film and electrode damage, and prevent short-circuiting (Boote: ¶’s[0011-0014]).

REGARDING CLAIM 2, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electric field that extends within the activation region (Degen: [0003] It is known that an arrangement of two electrodes creates an electric field through dielectric material.).

REGARDING CLAIM 8, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the detection region has a region that corresponds substantially to the inner surface (Degen: [0051] On the side of the glass pane (5) facing away from the electrically conductive layer structure, a button (16) with an area of 9 cm2 was produced in the area of the electrodes (2a) (3a) by the alternating field; Figure 1(16) depicts a button a detection area interpreted as substantially corresponding to the inner surface).

REGARDING CLAIM 9, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the activation region has a region parallel to and of the size of the inner surface and a width of 10 cm in the direction of the interior (Degen: [0014] In an advantageous embodiment of the invention, the sum of the buttons is a maximum of 1/20 and particularly preferably a maximum of 1/50 of the area of the glazing. [0015] The glazing according to the invention can have areas of 100 cm2 to 18 m2.).
In this case "the sum of buttons" is interpreted as "the activation region".
In this case an "area of 10 cm^2" is interpreted as "10 cm width".
Figure 1, element 1 is interpreted as "the activation region having a region parallel to and of the size of the inner surface.

REGARDING CLAIM 10, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region has a supply line region (Degen: [0053] The power circuit (12) also contained at least one switch (19), which was also connected to the supply and evaluation electronics (13); [0056] The active glazing (I) was connected to the supply and evaluation electronics (13) via switchable power circuits (12) and switchable signal circuits (11).), a connection region (Degen: [0051] In the edge area (4) of the glass pane (1), the contact areas (2c) (3c) were connected to flat conductors (10).), and a surrounding region (Degen: [FIG. 7(1)] a surrounding region can be observed.), wherein the supply line region is (Degen: [0056] This configuration according to the invention made it possible to further increase the sensitivity of the switching area (16) and / or the response time of the display area (16). 6 shows configurations of the heat protection glazing (I) according to the invention with a button (16) or a configuration as active electrochromic glazing with switch / display area (16). The electrically conductive layer structure (1) was delimited in the form of a frame in the edge region (4) of the pane (5) and was at ground potential. The active glazing (I) was connected to the supply and evaluation electronics (13) via switchable power circuits (12) and switchable signal circuits (1 1).) and the connection region can be electrically connected to a sensor electronics system (Degen: [0056] This configuration according to the invention made it possible to further increase the sensitivity of the switching area (16) and / or the response time of the display area (16). 6 shows configurations of the heat protection glazing (I) according to the invention with a button (16) or a configuration as active electrochromic glazing with switch / display area (16). The electrically conductive layer structure (1) was delimited in the form of a frame in the edge region (4) of the pane (5) and was at ground potential. The active glazing (I) was connected to the supply and evaluation electronics (13) via switchable power circuits (12) and switchable signal circuits (1 1).).
In this case " In the edge area (4) of the glass pane (1), the contact areas (2c) (3c) were connected to flat conductors (10)" in interpreted as "a connection region".
In this case the region encompassing the detection region labeled element 1 in figure 7 is interpreted as the "surrounding region".

REGARDING CLAIM 11, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, the capacitive switching region is provided for generating an electrical signal and/or the detection region includes a light source (Degen: [0031] The object of the invention is further achieved by a method for producing a glazing according to the invention, wherein an electrically conductive coating is applied to a pane, in which electrically conductive coating is formed by insulation areas electrodes, leads of electrodes and contact areas and at least the contact areas on the electrically conductive coating with at least one flat conductor via signal circuits with the supply and evaluation electronics; [0053] The power circuit (12) also contained at least one switch (19), which was also connected to the supply and evaluation electronics (13).).

REGARDING CLAIM 12, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, a capacitive sensor electronics system that is electrically connected to the detection region (Degen: [0056] This configuration according to the invention made it possible to further increase the sensitivity of the switching area (16) and / or the response time of the display area (16). 6 shows configurations of the heat protection glazing (I) according to the invention with a button (16) or a configuration as active electrochromic glazing with switch / display area (16). The electrically conductive layer structure (1) was delimited in the form of a frame in the edge region (4) of the pane (5) and was at ground potential. The active glazing (I) was connected to the supply and evaluation electronics (13) via switchable power circuits (12) and switchable signal circuits (1 1).), wherein the sensitivity of the sensor electronics system is selected such that the sensor electronics system outputs a switching signal upon detection of (Degen: [0026] In a further preferred embodiment of the invention, the buttons are capacitive buttons. The buttons can, however, also have inductive, thermal or all other sensor functions that are contactless).
In this case "switching area" is interpreted as the "detection region". In figure 1A of the application the switching region and the detection region over-lap.

REGARDING CLAIM 13, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, an outer pane having an inner surface (Degen: [0022] Preferably, an adhesive layer is additionally applied to the electrically conductive coating and a cover pane is applied to the adhesive layer, and the glazing is connected to form a laminated safety glass; [0034] As a continuation of the method according to the invention, a is applied to the pane with the electrically conductive coating, parts of the flat conductor and the insulation areas Adhesive layer and a cover pane applied and the glazing connected to form a laminated safety glass.), and at least one intermediate layer that joins the inner surface of the outer pane areally to an outer surface of the inner pane and the capacitive switching region is provided for electrically controlling the optical transparency of the intermediate layer or of an electrochromic intermediate layer (Degen: [0057] 430 7 and 8 show, as a continuation of the exemplary embodiment according to FIG. 6, heat protection glazing according to the invention with an area of buttons (16.1) (16.2) or, in an alternative embodiment, active electrochromic glazing with an area of switching and / or display areas (16.1 ) (16.2). [0058] Fig. 9 shows in detail an embodiment of a method according to the invention for activating or deactivating an electrochromic glazing (I) and the change of state from opaque to transparent within the display area (16) and on the remaining active glazing (I) with the electrically conductive coating (1). [0059] Fig. 10 shows a field of display areas (16.1) (16.2) (16.3) (16.4) for displaying intermediate states in the transmittance of an electrochromic glazing (I) to inform an operator. In the exemplary embodiment, the active glazing (I) could be switched from completely transparent to opaque via three intermediate states and the selected state could be displayed. By multiple detection of a body on at least one button (16.1) 16.1) (16.2) (16.3) (16.4) the switching state of the active glazing (I) and the display area (16.1) 16.1) (16.2) (16.3) (16.4) activated in segments. The operator was thus immediately and clearly informed about the selected switching status of the electrochromic glazing (I) before the electrochromic glazing assumed the selected status.).
Degen does not recite the terminology "the capacitive switching region is provided for electrically controlling the optical transparency of the intermediate layer or of an electrochromic intermediate layer". However, Degen does disclose electrochromic glass that can change from transparent to three different phases of opaque. It is the examiners assertion that one of ordinary skill in the art would logically infer that electrochromic elements need be provided an electrical current to change phases, thus implicitly disclosing providing electrical control.

REGARDING CLAIM 14, Degen in view of Boote remain as applied above to claim 1, and further, Degen also teaches, applying a coating on an inner surface of a pane (Degen: [0022] Preferably, an adhesive layer is additionally applied to the electrically conductive coating and a cover pane is applied to the adhesive layer, and the glazing is connected to form a laminated safety glass; [0034] As a continuation of the method according to the invention, a is applied to the pane with the electrically conductive coating, parts of the flat conductor and the insulation areas Adhesive layer and a cover pane applied and the glazing connected to form a laminated safety glass.), and introducing at least one dividing line that electrically divides the coating into a plurality of capacitive switching regions and/or at least one surrounding region (Degen: [0016] According to the invention, it is particularly advantageous if the insulation areas have a width of 5 μm to 5 mm and preferably 10 μm to 2 mm. The isolation areas can be formed by removing the coating or by electrical dividing lines running around the insulation area. The insulation area can be electrically conductive and must be electrically separated from the potential of the electrodes and a ground potential. Good capacitive properties for detecting a body through the pane on the button are achieved with the insulation areas.).
In this case the surface of a pane where a conductive coating, adhesive coating, and cover pane are applied is interpreted as "an inner surface".

REGARDING CLAIM 15, Degen in view of Boote teaches, providing a window pane that has a plurality of capacitive switching regions, for separating an interior from an external environment, and includes a pane having an inner surface, and a coating that is arranged at least partially on the inner surface of the pane, wherein a capacitive switching region is in each case electrically separated from the coating by at least one coating-free dividing line and is electrically connectable to a sensor electronics system and has a detection region for contactlessly detecting an object moved by a person in an activation region and a direction of movement thereof, wherein the detection region has a shape of a rectangle and is implemented in a plurality of linear strip-shaped subregions, with each subregion having a shape of a rectangle, wherein the (Degen in view of Boote: Limitations addressed, claim 1 (supra)), and installing the window pane in a vehicle of transportation for travel on land, in the air, or on water or as a built-in component in furniture, an appliance, or a building (Degen: [0051] Figures 1 to 3 show a plan view of a cross section and a longitudinal section through an embodiment of a glazing according to the invention (I). 320 An electrically conductive, transparent, heat-reflecting coating (1) with a transparent, conductive silver layer was applied to a windshield (5) of a vehicle.).

REGARDING CLAIM 16, Degen in view of Boote remain as applied above to claim 14, and further, Degen also teaches, the at least one dividing line is introduced by laser patterning or by mechanical or chemical ablation (Degen: [0035] In a preferred embodiment, the isolation areas are introduced into the electrically conductive coating by laser ablation or mechanical abrasion.).

REGARDING CLAIM 17, Degen in view of Boote remain as applied above to claim 15, and further, Degen also teaches, the vehicle is a motor vehicle (Degen: [0015] The glazing according to the invention can have areas of 100 cm2 to 18 m2. The glazings preferably have areas of 400 cm 2 to 4 m 2, as is customary for glazing of motor vehicles and of structural and architectural glazing.).

REGARDING CLAIM 18, Degen in view of Boote remain as applied above to claim 15, and further, Degen also teaches, the window pane is a windshield, a rear window, a side window, or a roof panel (Degen: [0051] Figures 1 to 3 show a plan view of a cross section and a longitudinal section through an embodiment of a glazing according to the invention (I). An electrically conductive, transparent, heat-reflecting coating (1) with a transparent, conductive silver layer was applied to a windshield (5) of a vehicle).

REGARDING CLAIM 20, Degen in view of Boote teaches, (Degen in view of Boote: Limitations addressed, claim 15 (supra)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Degen (WO 2011036010 A1) in view of Boote (WO 2010032067 A1) as applied to claim 15 above, and further in view of McCabe (US 20140285865 A1).

REGARDING CLAIM 19, Degen in view of Boote remain as applied above to claim 15, and further, Degen in view of Boote do not explicitly disclose, the appliance is an electrical heater.
However, in the same field of endeavor, McCabe teaches, “The electrical raceways or bus-bars may be included in the heater pad such that they may contact to the fourth surface deposited bus-bars, thereby eliminating the need to dispense a conductive epoxy bus-bar at the (McCabe: [0199]); “For example, a common back plate or mirror holder may have a standard actuator attachment portion or ring, and may optionally include a common heater pad (or the heater pad may be provided or established on the rear or fourth surface of the reflective element assembly, as discussed below), and may include the electrical connectors integral therewith or molded thereon” (McCabe: [0203]), for the benefit of improving visibility and safety in the presence of ice or condensed water on a vehicle window.
In this case "a common heater pad (or the heater pad may be provided or established on the rear or fourth surface of the reflective element assembly, as discussed below), and may include the electrical connectors integral therewith or molded thereon" is interpreted as an electrical heating appliance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an integrated glazing disclosed by a modified Degen to include a heater taught by McCabe. One of ordinary skill in the art would have been motivated to make this modification in order to improve visibility and safety in the presence of ice or condensed water on a vehicle window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (US 20090283340 A1)
Boddie (US 20080202912 A1)
Bertolini (US 20150370140 A1)
Torr (US 20100221461 A1)
Derda (US 20090046355 A1)
Joehl (US 20040227625 A1)
Lefevre (US 7745838 B2)
Boote (US 8405901 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.S./             Examiner, Art Unit 3663                  

/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663